A NASDAQ Traded Company - Symbol HBNC Forward-Looking Statements This presentation may contain forward-looking statements regarding the financial performance, business, and future operations of Horizon Bancorp and its affiliates (collectively, “Horizon”). For these statements, Horizon claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements provide current expectations or forecasts of future events and are not guarantees of future results or performance. As a result, undue reliance should not be placed on these forward-looking statements, which speak only as of the date hereof. We have tried, wherever possible, to identify such statements by using words such as “anticipate,” “estimate,” “project,” “intend,” “plan,” “believe,” “will” and similar expressions, and although management believes that the expectations reflected in such forward-looking statements are accurate and reasonable, actual results may differ materially from those expressed or implied in such statements. Risks and uncertainties that could cause our actual results to differ materially include those set forth in “Item 1A Risk Factors” of Part I of Horizon’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. Statements in this presentation should be considered in conjunction with such risk factors and the other information publicly available about Horizon, including the information in the filings we make with the Securities and Exchange Commission. Horizon does not undertake, and specifically disclaims any obligation, to publicly release any updates to any forward-looking statement to reflect events or circumstances occurring or arising after the date on which the forward-looking statement is made, or to reflect the occurrence of unanticipated events, except to the extent required by law. Corporate Profile •Shares Outstanding 5.0 Million •Market Cap (1)$ 130.4 Million •Total Assets (2)$1.6 Billion •Total Deposits (2) $1.0 Billion •Locations24 •Ownership (2) –Insiders 10% –Employee Benefit Plans16% –Institutional & Mutual Funds23% (1) Based on price at the close of business on June 30, 2012 at $26.30per common share (2) Total assets, deposits and inside ownership as of June 30, 2012 1 29 Current Locations Northwest Indiana/Southwest Michigan… The Right Side of Chicago Global companies find world class locations Diversified Employment Base Horizon’s Story Financial Strength Consistent Performance Superior Returns Stable Growth CAGR 10.65% 7 Source: UniformBank Performance Reports.Indiana and Michigan are state averages for all insured commercial banks.National is all insured commercial banks with assets between $1 billion and $3 billion. As Measured By Return On Average Assets 8 Core Funding CAGR 7.19% Loans CAGR 8.04% 9 Balanced & Complementary Business Model #1 - Business Banking #2 - Retail Banking #3 - Wealth Management #4 - Retail Mortgage Banking #5 - Mortgage Warehousing Complementary Revenue Streams that are Counter-Cyclical to Varying Economic Cycles 10 Horizon’s Sound Credit Culture Sound Credit Culture •Team of Seasoned Underwriters –Average Tenure > 20 years •Primarily an In-Market and Full Recourse Lender •Predominately a Secured Lender •Retail & Business Focus –Average Commercial Loan Size Approximately $225,000 –Sweet Spot - Retail and Business Focus •We Manage Lending Limits –House Limit $10 million –Legal Limit > $20 million –Seven Loan Relationships with Balances > $5 million •Independent Loan Review 12 Loans Past Due 30 to 89 Days 13 14 Source: FDIC Uniform Bank Performance Reports as of 12/31/11.Peer is a custom group of 16 publicly traded banks headquartered in the state of Indiana.National peer group consists of insured commercial banks having assets between 1 billion and 3 billion. 2nd Qtr. Non-Performing Loans Plus OREO to Gross Loans Plus OREO 15 A Company on the Move Mortgage Warehousing Established Entered St.
